UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-10701


              In The Matter Of: BILLY RAY DELP, JR

                                                           Debtor,


                       BILLY RAY DELP, JR,

                                                        Appellant,


                              VERSUS


MICHAEL HARRISON; HBF FINANCIAL LTD; 7HBF, LTD; 7HBF MANAGEMENT
COMPANY LTD; NU-WAY, INC; NU-WAY DISTRIBUTING COMPANY; NU-WAY
ENERGY CORPORATION; NU-WAY EXPLORATION INC; NU-WAY OIL CO; HDS INC;
JOHN H HARVISON; JOHN D HARVISON; RANDALL W HARVISON; KAY L PARKER;
MICHAEL G HARVISON; HOPE E HARVISON WILLIAMS; HOLLIE B HARVISON;
J D ST CLAIR,

                                                        Appellees.



          Appeal from the United States District Court
         For the Northern District of Texas, Fort Worth
                          (4:97-CV-1009)
                           May 15, 2000


Before JOLLY and DENNIS, Circuit Judges, and DAVID D. DOWD*,

District Judge.




  *
   District Judge of the Northern District of Ohio, sitting by
designation.
PER CURIAM:**

       AFFIRMED.   See 5th CIR. RULE 47.6.




  **
    Pursuant to 5th CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5th CIR. R. 47.5.4.